Citation Nr: 0919087	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-18 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for reactive airway 
disease, claimed as bronchitis.  

2.  Entitlement to service connection for a left foot 
condition.  

3.  Entitlement to service connection for rotator cuff 
tendonitis of the right shoulder, claimed as a right shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1996 to June 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional (RO), 
which in pertinent part, denied entitlement to service 
connection for bronchitis, a right shoulder condition, and a 
left foot condition.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in August 2006, the 
Veteran indicated that he wanted to have a personal hearing 
before the Board at the local RO.  As such, the Veteran was 
scheduled for a personal hearing before the Board on January 
12, 2009; however, he failed to report for the hearing.  
Therefore, the appeal proceeds as though the hearing request 
had been withdrawn.  38 C.F.R. § 20.702(d) (2008).  

The Board notes that the Veteran originally filed his claim 
of service connection for bronchitis based on possible 
asbestos exposure.  In his September 2004 formal application, 
he indicated that he was exposed to asbestos aboard ship in 
California.  In the October 2004 VCAA letter, the RO 
requested details surrounding the asbestos exposure, 
including the nature of the disability he claims is related 
to asbestos exposure, the history of his exposure in service, 
and his history of employment after service.  However, as of 
this date, the Veteran has not responded to the RO's request.  
Furthermore, after the submitted formal application and 
personal statement, the Veteran fails to mention possible 
asbestos exposure causing his claimed bronchitis in treatment 
records and his personal statements.  Instead, he asserts 
that an in-service upper respiratory infection caused his 
current condition.  Therefore, the Board will only discuss 
the issue of service connection for reactive airway disease 
on a direct service basis, excluding whether the condition is 
a residual of asbestos exposure.  

The issue of entitlement to service connection for a left 
foot condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of a nexus between the post service 
diagnosis of reactive airway disease and service is not of 
record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of right rotator cuff tendonitis and service is not 
of record.  


CONCLUSIONS OF LAW

1.  Reactive airway disease was not incurred in or aggravated 
by the Veteran's active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  

2.  Rotator cuff tendonitis of the right shoulder was not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

The Veteran asserts that his right shoulder condition and 
bronchitis are related to his military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

Review of the Veteran's service treatment records reveals no 
complaints, treatments, or diagnoses relating to a right 
shoulder condition or bronchitis.  Clinical evaluation of the 
Veteran's upper extremities, mouth, throat, lungs, and chest 
were normal as reflected in the April 2000 periodic 
examination report.  However, prior to discharge, the Veteran 
reported on his February 2004 report of medical history as 
having or having had wheezing or problems with wheezing, been 
prescribed or used an inhaler, shortness of breath and a 
painful shoulder, elbow, or wrist.  

Post service treatment records reflect complaints and 
treatment for right shoulder and upper respiratory 
conditions.  In July 2005, the Veteran visited his local VA 
outpatient treatment facility with complaints of asthma.  He 
indicated that he was diagnosed with asthma during service 
and currently uses Albuterol and a steroid inhaler to treat 
his condition.  Respiratory examination results exhibited 
clear to auscultation and percussion (A&P) with no rales or 
wheezing.  The VA physician diagnosed the Veteran with 
reactive airway disease and requested him to stop smoking.  
In August 2005, pulmonary function testing (PFT) with 
spirometry results revealed mild obstructive disease, and in 
October 2005, the Veteran was again requested to stop 
smoking.  The Veteran returned to his local VA outpatient 
treatment facility in September 2007 with nasal drainage, 
coughing, clear mucus, headaches, wheezing, and chest 
soreness due to coughing.  He was diagnosed with an upper 
respiratory infection (URI) with viral bronchitis and 
prescribed DepoMedrol, an Albuterol inhaler, and Claritin.  

In regards to the Veteran's claimed right shoulder condition, 
in February 2006, VA outpatient treatment reports note 
complaints of right shoulder pain lasting for two days.  He 
informed the physician that his job requires him to lift 
heavy objects, and now he has pain while raising his right 
hand above his head.  Upon examination, the right shoulder 
demonstrated normal range of motion, but the VA physician 
diagnosed the Veteran with rotator cuff tendonitis.  He was 
advised to not pull or push hard, forego lifting heavy 
objects, and take non-steroidal anti-inflammatory drug 
(NSAID) regularly.  

Throughout the pendency of this appeal, the Veteran was 
afforded several VA examinations for his claimed right 
shoulder condition and bronchitis.  In April 2005, the 
Veteran underwent a general VA examination.  During the 
examination, he reported to the examiner that his right 
shoulder condition began in 1999 while walking up and down 
ladders on active duty.  He stated that he was given a muscle 
relaxer at the time of the injury, but since being discharged 
from service, he has endured pain to the right shoulder for a 
couple of days at a time.  The Veteran further added that his 
bronchitis began in 2001 after an upper respiratory 
infection, and in 2003, he "almost had pneumonia."  He 
admitted to having a nine year history of smoking cigarettes 
and smoking one pack of cigarettes per day.  

Upon physical examination of the Veteran, there were no 
pulmonary abnormalities associated with the chest.  Range of 
motion testing of the right shoulder revealed essentially 
normal findings and there was no additional limitation of 
motion due to pain, and x-ray testing of the right shoulder 
was negative for any abnormalities.  No diagnosis was given 
for the Veteran's claimed right shoulder condition, but the 
VA examiner diagnosed the Veteran with bronchitis from 
history.  

The Veteran was given a second VA examination in March 2006 
for his claimed bronchitis.  Upon review of the claims file 
and physical examination of the Veteran, the VA examiner 
diagnosed the Veteran with reactive airway disease and 
bronchitis from history.  The VA examiner opined that the 
Veteran's current respiratory conditions are "less likely as 
not" caused by or a result of service.  The examiner 
explained that there was no documentation of medical 
treatment of an upper respiratory condition in service, and 
the etiology of his condition is from smoking.  

Finally, in October 2006, the Veteran was given a subsequent 
VA examination for his right shoulder condition.  The Veteran 
informed the examiner that he was seen at sick call once in 
service for right shoulder pain.  He was given a muscle 
relaxer for the injury, and since then, he has sought 
treatment for his right shoulder condition in February 2006.  
He reported pain in his right shoulder with certain 
movements.  After physical examination of the Veteran and 
review of the claims file, the VA examiner diagnosed the 
Veteran with right rotator cuff tendonitis, and concluded 
that the right shoulder condition is "less likely as not 
caused by or a result of complaint in service."  The VA 
examiner explained that his rotator cuff tendonitis of the 
right shoulder is not related to his military service because 
there was no chronic condition shown in service relating to 
his right shoulder, no adverse findings or complaints noted 
at discharge on his report of medical history, and the first 
sign of a right shoulder disability was almost two years 
after the Veteran's discharge from service.  Furthermore and 
more importantly, the VA examiner noted that the Veteran only 
complained of a right shoulder condition after heavy lifting 
associated with his current employment.  

The Board finds that there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his rotator cuff tendonitis of the right shoulder and 
reactive airway disease.  Given the service treatment 
records, which are absent of any complaints relating to his 
right shoulder and upper respiratory system, the absence of 
complaint or treatment until several years after service, and 
the absence of any medical evidence relating the Veteran's 
symptoms to service, the Board finds that the evidence weighs 
against the Veteran's claims.  

Competent medical evidence showing a notation or diagnoses of 
right shoulder and upper respiratory disabilities in service 
is not present.  Competent and credible evidence establishing 
a continuity of complaints involving the right shoulder and 
upper respiratory system since service discharge is not 
present either.  The Veteran's statements attributing his 
rotator cuff tendonitis of the right shoulder and reactive 
airway disease being related to service is not credible, and 
continuity of symptomatology has not been established.  The 
absence of in-service complaints relating to his right 
shoulder and upper respiratory system, the period without any 
complaints of or treatment for a right shoulder condition and 
upper respiratory condition, and the absence of any medical 
evidence suggesting a nexus between service and the Veteran's 
claimed conditions factor against the Veteran's statements.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  There is no competent 
evidence of record to balance the March 2006 and October 2006 
VA opinions, and service connection for the claims must be 
denied.  

The Board has considered the Veteran's assertions that his 
right shoulder and upper respiratory conditions are 
attributable to service.  However, as a lay person without 
the appropriate medical training and expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter, to include the diagnosis of a specific disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Without evidence of chronic right 
shoulder and upper respiratory conditions in service, and 
with no evidence of a nexus between the right shoulder and 
upper respiratory conditions, and service, service connection 
for such disabilities are not warranted. 

The preponderance of the evidence is against the claims for 
service connection for rotator cuff tendonitis of the right 
shoulder and reactive airway disease, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  




II.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the October 2004 letter.  In the October 2004 
letter, VA informed the Veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  Statements of the case (SOCs) 
were also issued to him in April 2006 and July 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
October 2004 to September 2007, and private treatment records 
dated December 1990 to July 2004.  The Veteran was also 
afforded a VA examination in connection with his claims of 
service connection for rotator cuff tendonitis of the right 
shoulder and reactive airway disease.  The examiners reviewed 
the claims file, the Veteran's subjective history, clinical 
findings of record, and rendered an opinion.  The Board finds 
that the opinions are probative and consistent with the 
Veteran's service treatment records.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Moreover, there is no 
contrary medical opinion or medical evidence in the record, 
and neither the Veteran nor his representative has identified 
or alluded to such medical evidence or opinion.  Thus, the 
Board considers the opinions adequate.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for reactive airway 
disease, claimed as bronchitis, is denied.  

Entitlement to service connection for rotator cuff tendonitis 
of the right shoulder, claimed as a right shoulder condition, 
is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a left foot 
condition.  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  

In a September 2004 personal statement, the Veteran explained 
that prior to service, he underwent surgery for his left 
foot, and his current left foot condition was aggravated by 
his military service.  Private medical records dated December 
1990 report the Veteran sustaining a puncture wound to the 
left foot of the left third toe.  A piece of stockade wire 
penetrated his foot, which resulted in hospitalization.  He 
was discharged with a diagnosis of an infected left foot.  
Follow-up treatment records dated January 1991 report the 
wound being completely healed, some complaints of stiffness 
at the proximal interphalangeal (PIP) joint of the third toe, 
and decreased dorsiflexion and plantar flexion.  January 1991 
x-ray testing revealed a very small radiopaque foreign body 
in the soft tissues along the ventral aspect of the foot at 
the level of the distal calcaneus, but no signs of recurrent 
infection.  

On entry into active service, the Veteran reported his foot 
surgery on his June 1995 report of medical history, and 
clinical evaluation of the feet were normal.  However, the 
physician noted mild, asymptomatic pes cavus on the June 1995 
enlistment examination report.  Upon discharge from service, 
the Veteran reported having foot trouble on his February 2004 
report of medical history.  Post service treatment records 
reflect neuroma, metatarsalgia, and sciatica of the left 
foot.  

In March 2006, the Veteran was afforded a VA examination for 
his left foot disability.  After a review of the claims file 
and physical examination of the Veteran, the VA examiner 
opined that the current left foot condition "is less likely 
than not" caused by or a result of service.  However, the VA 
examiner did not offer an opinion as to whether the left foot 
disability pre-existed his military service and was 
aggravated during service.  The Board considers this opinion 
insufficient, and requests that the VA examiner who conducted 
the March 2006 examination of the Veteran to indicate the 
opinion in an addendum.

In order to give the Veteran every consideration with respect 
to the present appeal and to ensure due process, further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following action:  

1.  Contact the VA examiner who conducted 
the March 2006 VA examination and have 
the examiner express an opinion as to 
whether the Veteran's left foot condition 
pre-existed his military service.  If it 
is determined that the disability existed 
prior to service, the examiner is 
requested to offer an opinion as to 
whether it was aggravated during, or as a 
result of his service.  If so, the 
examiner should address whether the 
permanent increase in severity was due to 
the normal progression of the disorder, 
or whether such worsening constituted 
chronic aggravation of the disorder due 
to service.  (Note:  aggravation connotes 
a permanent worsening above the base 
level of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

If it is determined that the Veteran's 
left foot condition did not exist prior 
to service, the examiner should express 
an opinion as to whether it is as likely 
as not (a 50 percent probability or more) 
that the Veteran's currently diagnosed 
left foot condition was incurred in 
service or related to active service.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


